Title: C. W. F. Dumas to John Adams: A Translation, 30 March 1781
From: Dumas, Charles William Frederic
To: Adams, John


Copy of my letter to our friend



 
  “The Hague, 30 March 1782
 
 “According to your wishes, sir, I will give you an account of what just passed. I was received very politely and everything proceeded in the same manner. They kindly asked me to provide the service of making the notification. I expressed my great regret of not being qualified in this case to execute such a commission, a commission that would hardly be any trouble, but rather would be quite agreeable, especially for one who does not complain about more difficult assignments. But this démarche, being an honor that their noble and high mightinesses would want to make themselves, would not be properly conveyed by me other than by a sealed letter from one minister to the other, which I would offer to carry myself. I was made to understand that this would not be necessary and that it would be sent by mail. They asked me for the address (which I wrote down for the secretary as follows: M. Adams lives in the Keyzersgragt near Spiegelstraat in Amsterdam). I recounted that the copy of the Friesland resolution had been remitted directly on behalf and by order of whom it belonged in a sealed letter, to which I know Mr. Adams responded, and that this was well received in Friesland. Next we talked about current news, among other things about a rumored pacification between Great Britain and America to which I added that I know for certain that the pacification could only be achieved in Europe, and notably by the five American plenipotentiaries of which Mr. Adams was the first in date. And that there were plenipotentiaries at the court of Versailles and Madrid, and that nothing would be concluded without the knowledge, consent and agreement of these courts and most likely the republic’s as well, if it does not lose the chance to tie the knot for a cordial friendship. And that I knew, that when Great Britain would send the most solemn commission to America, it would be sent back from there to Europe, so that the aforementioned plenipotentiaries could negotiate for a general peace.”



  

Sir 
The Hague, 30 March 1782

Last evening, the grand pensionary sent his secretary to see me so that I might call on him this morning at 10:30 and this is what happened as a result. The ambassador, who saw the above, approved of it. I hope that my conduct will have your approval as well. Nothing is so pressing here at the moment for your presence. On the contrary, I am counting on coming to see you Monday evening. The ambassador, our friend, and I planned this trip as a kindness to you, which I will tell you about when I see you. I will be going at one o’clock on Monday by the postal wagon. If your coachman could pick me up at the place where the one o’clock wagon arrives from The Hague next Monday, I could get to your house sooner and we could be able to discuss matters immediately for the next day. I am with respect, sir, your very humble and very obedient servant

Dumas

